Citation Nr: 0609921	
Decision Date: 04/05/06    Archive Date: 04/13/06	

DOCKET NO.  98-11 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to evaluation in excess of 10 percent for 
postoperative right knee patellar tendonitis. 

2.  Entitlement to an evaluation in excess of 10 percent for 
postoperative left knee patellar arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1973 
until December 1975.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  In 
February 2004, the Board remanded the claim for a special VA 
orthopedic examination.  That examination was completed, but 
the Board remanded the appeal again in November 2004 to 
obtain clarification about errors contained in the initial 
examination report.  Clarification was subsequently provided 
with respect to both of the veteran's knees on current 
examination and the case is now ready for appellate review.  
Stegall v. West, 11 Vet. App. 268 (1998).  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran's postoperative right knee is shown to have 
tendonitis with pain and slight crepitus on use, but there is 
noncompensable limitation of motion, no instability, no 
locking, no arthritis, minimal weakened movement or 
fatigability on use or due to flare-ups, and postoperative 
scarring is not tender and painful on objective 
demonstration.  

3.  The veteran's postoperative left knee is shown to have no 
arthritis, but with pain and slight crepitus on use, and 
there is noncompensable limitation of motion, no instability, 
no locking, minimal weakened movement or fatigability on use 
or due to flare-ups, and postoperative scarring is not tender 
and painful on objective demonstration.   




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's postoperative right knee arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Plate II, Diagnostic Codes 5257, 5258, 5260, 5261, 5262 
(2005).

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's postoperative left knee chondromalacia have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Plate II, Diagnostic Codes 5257, 5258, 5260, 5261, 
5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

It is clear that the initial rating decision on appeal from 
October 1997 was issued before adoption of VCAA.  However, 
during the lengthy pendency of this appeal, the veteran has 
been provided VCAA notice in December 2001, April 2004, and 
December 2004.  These notifications informed the veteran of 
the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence he might have in his possession.  Additionally, 
through statements of the case issued in June 1998, November 
1998, March 1999, April 2003, May 2004, and March 2005, the 
veteran has been provided the regulations implementing VCAA 
and governing his claims for increased evaluations for each 
of his postoperative knees.  It is clear from a review of the 
claims folder that all records of the veteran's treatment 
with VA and private treatment records have been collected for 
review.  The veteran has been provided multiple VA 
examinations which are adequate for rating purposes.  This 
case was, in fact, most recently remanded to obtain 
corrections to errors contained in the specific examination 
ordered by the Board pursuant to earlier remand.  The veteran 
does not argue nor does the evidence on file suggest there 
remains any additional relevant evidence which has not been 
collected for review, and the Board finds that VCAA is 
satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the recent decision of the US Court of 
Appeals for Veterans Claims (Court) decision in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(U.S. Vet. App. March 3, 2006), the Board would refer the RO 
to VBA Fast Letter 06-04 with respect to any additional 
notification under VCAA required by that decision.  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment of earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any 
reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain 
supported by adequate pathology.  38 C.F.R. § 4.40. 

Regarding the joints, factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to consideration 
of more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight bearing.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45.

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of higher ratings based upon 
functional loss due to pain on use, or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 
9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Normal range of knee motion is from 0 degrees' full extension 
to 140 degrees' full flexion.  38 C.F.R. § 4.71a, Plate II.

Impairment of the knee resulting in recurrent subluxation or 
lateral ligamentous instability warrants a 10 percent 
evaluation if slight, a 20 percent evaluation if moderate, 
and a 30 percent evaluation if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Dislocated semilunar knee cartilage, with frequent episodes 
of locking pain and effusion into the joint warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258.

Limitation of motion of the knee, with flexion limited to 60 
degrees warrants a noncompensable evaluation, with flexion 
limited to 45 degrees warrants a 10 percent evaluation, and 
with flexion limited to 30 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of motion of the knee, with extension limited to 5 
degrees warrants a noncompensable evaluation, with extension 
limited to 10 degrees warrants a 10 percent evaluation, with 
extension limited to 15 degrees warrants a 20 percent 
evaluation, and with extension limited to 20 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  

Impairment of the major bones of the leg, the tibia and 
fibula, with malunion with slight knee disability warrants a 
10 percent evaluation, with moderate knee disability warrants 
a 20 percent evaluation, and with marked disability of the 
knee warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  

Analysis:  Historically, in an October 1997 rating decision, 
the RO granted the veteran a single 10 percent evaluation for 
bilateral chondromalacia patella, and the veteran disagreed.  
In November 1998, the RO found that its earlier October 1997 
decision contained clear and unmistakable error in granting a 
single evaluation, and this defect was corrected by the 
allowance of separate 10 percent evaluations for each knee, 
citing chondromalacia patella of each knee, but relying on 
Diagnostic Code 5257 for instability (which was not 
clinically shown).  The appeal continued.

In response to his initial claim for increase, the veteran 
was provided a VA exam in September 1997.  It was recorded 
that he had been separated from service because of bilateral 
chondromalacia patella.  In 1986, the veteran had undergone 
an arthroscopic examination with debridement of the left knee 
patella.  The veteran reported an ability to perform his 
employment but limitation regarding his recreational 
activities.  Examination revealed the veteran to have a 
normal gait.  Right knee range of motion was from 0 to 128 
degrees, and left knee range of motion was from 0 to 125 
degrees.  The veteran complained of tightness, not pain, at 
both end points.  There was also crepitus of both joints 
during range of motion exercise.  X-ray studies at the time 
were interpreted as revealing the bony structures of the 
knees to be normal with no fractures or dislocation or any 
bony abnormality present.  Soft tissues were normal and the 
impression was bilaterally normal knees.  The assessment from 
examination was moderate to moderately severe chondromalacia 
patella, and disuse muscle atrophy of the bilateral 
quadriceps.  

Private medical records reveal that in March 1999, a right 
knee MRI was interpreted as showing an abnormality at the 
posterior horn of the medial meniscus, and patellofemoral 
arthritis, but the veteran had no symptoms referable to the 
medial meniscus.  Arthroscopic inspection only showed a mild 
degree of changes, with no tears in the medial meniscus, and 
with normal cruciate ligaments.  The lateral compartment was 
normal, with the exception of a very small radial split at 
the middle third of the lateral meniscus which was not 
treated.  Because of the minor findings made on this 
arthroscopic inspection, no actual surgery within the knee 
joint was performed.  An open incision over the inferior pole 
of the patella was done and a debridement of the patellar 
tendon was performed at the insertion.  Within one month, the 
veteran had to return to surgery for irrigation and 
debridement of this right pre-patellar wound because of 
infection and drainage.  By April 1999, the wound was noted 
to be clean, and the postoperative drain was removed and 
healing occurred.  

Upon review of this evidence, the RO provided the veteran 
with a temporary total 100 percent evaluation for a period of 
convalescence of approximately two months.  The veteran was, 
at the time, notified that he should submit evidence to 
support any claim for an extension of his temporary total 
rating. Upon completion of this temporary total rating, the 
stabilized rating for the knee was returned to the 
preoperative 10 percent evaluation.  

In July 2001, the veteran's private physician wrote that 
there was some mild tenderness at the inferior pole of the 
right patella, but no swelling.  There was no limitation of 
motion described, and very minimal retropatellar crepitus was 
present for both knees.  A left knee MRI was performed at the 
time which was interpreted as revealing a probable tear at 
the posterior horn of the left medial meniscus, and a 
meniscal cyst.  Arthroscopic surgery was done on the left 
knee in August 2001 at which time a partial left medial 
meniscectomy was performed and the left medial meniscal cyst 
was excised.  Subsequent left knee X-rays in December 2001 
were compared with X-rays done in January 2001, and the 
interpretation was that the main knee joint appeared normal, 
though there were marginal spurs on the medial and 
patellofemoral compartments.  Findings appeared stable and 
the impression was only of mild degenerative changes.  

The veteran was subsequently provided a temporary total 
100 percent rating for convalescence for the left knee of 
approximately two months in August through October 2001.  
Upon completion of this temporary total rating, the 
stabilized rating for the knee was returned to the 
preoperative 10 percent evaluation.

In May 2002, the veteran was provided another VA examination.  
His claims folder was reviewed.  A past history of 
patellofemoral arthritis for the right knee and 
chondromalacia of the left knee was noted.  It was also noted 
that, over the years, the veteran had been provided 
approximately five surgeries, three on the right and two on 
the left knee.  The veteran complained of chronic stiffness 
of the knees, but denied any locking or buckling.  Over-
exertion, cold, damp weather, and going up and down stairs 
exacerbated pain to both knees.  The veteran continued to 
work on an automotive assembly line, and stated that he had 
on occasion missed work over the years because of his knees.  
Examination revealed no gross deformity to either knee, 
although there was some slight swelling for the left knee.  
There was no warmth or redness to either knee.  There were 
multiple surgical scars consistent with arthroscopic 
surgeries performed over the years, and these scars were well 
healed.  There was mild crepitation with flexion and 
extension of both knees, but there was no valgus or varus 
laxity, and the Lachman sign was negative.  Right knee range 
of motion was from 0 to 120 degrees, and left knee range of 
motion was from 0 to 112 degrees.  No gait disturbance was 
observed on examination.  X-ray studies of both knees at the 
time of this examination resulted in an impression of 
"negative for bone or joint pathology."  The diagnoses were 
status-post meniscectomy with excision of a cyst for the left 
knee, and status-post orthoscopy with right patellar 
exploration for the right knee.  

The veteran was again provided a VA examination in March 
2004.  The claims folder was made available to the physician 
for review and this physician reported the veteran's 
extensive history in detail, especially including a synopsis 
of all the veteran's private treatment for his knees.  X-ray 
studies performed earlier in May 2002 showed normal alignment 
of the knees, and normal articular spaces between the femur 
and tibia.  Current X-ray studies noted that the medial and 
lateral joint compartments of the knees were well maintained, 
and there was only mild narrowing of the left patellofemoral 
joint with no associated periarticular spur formation or 
subarticular sclerosis.  No pathologic soft tissue 
calcification was demonstrated.  The impression was mild 
narrowing of the left patellofemoral joint, but no other 
remarkable abnormality on bilateral knee examination.  The 
veteran continued to work on the assembly line at General 
Motors, and he did describe daily pain from required walking 
and standing.  There was morning bilateral knee stiffness, 
but only rare swelling.  There was no history to suggest 
fatigability or lack of endurance, and the veteran was able 
to stand and walk during the course of work without 
restriction.  There was no history of locking of the knees.  
There was no history of falling or loss of coordination and 
functional impairment involved recreational but not 
vocational activities.  The veteran wore no braces.  It was 
reported that he had been working for General Motors since 
1977, and that the only time he had been off work was for the 
surgeries previously described, although he did take an 
occasional day off, but had not been confined to bed or 
specifically restricted from activities by his private 
physician.  In this regard it was noted that the veteran had 
had a back injury during his civilian employment, and had 
undergone bilateral carpal tunnel surgery.  

Current examination showed that the veteran had a normal gait 
with a normal alignment of both knees during stance, and he 
was in no pain and there was no limp.  The veteran could 
squat to 90 degrees with the complaint of right knee patella 
tendon pain.  The left knee range of motion was from 0 
degrees' extension to 124 degrees' flexion with pain 
beginning at 90 degrees of flexion, and there was no weakness 
noted during range of motion.  (With correction provided at 
subsequent examination) right knee range of motion was from 0 
to 130 degrees with no pain.  There was slight bilateral 
patellofemoral crepitus during resistive knee extension.  
There were bilateral arthroscopic scars of the knees which 
were healed and nontender.  Thigh circumferences were 51 
centimeters right and 52 centimeters left.  Knee 
circumferences were equal at 42 centimeters.  There was no 
soft tissue swelling and no joint effusion of either knee.  
There was no medial or lateral joint line tenderness of 
either knee.  Patella alignment was normal bilaterally with 
no evidence of subluxation.  Ligament examination of both 
knees demonstrated negative Lachman's test, with no varus or 
valgus laxity, and negative anterior and posterior drawer 
signs.  Strength in hamstrings and quadriceps was 5/5 
bilaterally, with no complaints of pain on resistance in the 
extension nor with resistance to knee flexion.  There were no 
findings of weakness, although there was a 1-centimeter 
decreased circumference of the right thigh and right calf as 
compared with the left.  The doctor reported no functional 
impairment due to scarring on either knee.  The diagnosis 
from this examination was right knee patellar tendinitis and 
left knee patellar arthritis.  In this regard, it was noted 
that both recent X-rays and the most recent right knee 
arthroscopy revealed no evidence of any significant arthritis 
in the right knee and that treatment had been directed to 
patella tendinitis.  This physician went on to provide a 
detailed description of his belief that all post-service 
problems the veteran experienced with both knees were 
causally related to incipient problems with his knees during 
service.

Finally, the veteran was provided his most recent VA 
examination in December 2004.  This physician, the same one 
who examined the veteran earlier in March 2004, provided a 
description of corrections for clerical or typographical 
errors contained in the earlier report.  The physician 
restated that there were no findings in his earlier 
examination of weakness, stiffness, fatigability or lack of 
endurance or loss of coordination.  He reiterated that the 
veteran was not shown to have flare-ups of pain but only pain 
with activity.  The veteran reported that his right knee was 
essentially unchanged from earlier examination, but he felt 
that the left knee might be somewhat worse, specifically at 
the end of a full workweek.  The veteran complained of sharp 
pain in the left knee when going up and down stairs.  He also 
specifically reported no locking of his knees.  There was no 
fatigability nor lack of endurance or giving way suggestive 
of instability.  Physical examination at this time showed the 
veteran to walk normally with no limp, with no obvious pain.  
There was again normal alignment of the knees, and the 
veteran could squat while holding a chair to a point of 90 
degrees bilaterally at which point he reported that his knees 
felt tight.  Range of motion for the right knee was 0 to 
125 degrees, with pain beginning at 90 degrees through full 
flexion, and the left knee was from 0 to 130 degrees with no 
pain throughout range of motion.  There was no weakness of 
either flexion or extension with quadriceps and hamstring 
strength rated at 5/5 bilaterally.  There remained slight 
patellofemoral crepitus of both right and left knees during 
extension.  There was no joint effusion or swelling.  
Ligament examination was normal with no ligament laxity and 
patellar alignment and tracking was normal.  The diagnoses, 
as in 2004, were right knee patellar tendinitis, and left 
knee patellofemoral arthritis.  

For the veteran's postoperative right knee patellar 
tendonitis, the Board find that a preponderance of the 
evidence is against an evaluation in excess of 10 percent at 
all times during the pendency of the appeal.  With the 
exception of the temporary total rating provided to the 
veteran following arthroscopic surgery, the VA examinations 
on file during the pendency of the appeal uniformly reveal 
that the veteran does not have a compensable loss of range of 
motion.  In none of the examination reports discussed above 
does the veteran have either limitation of flexion to 
30 degrees or limitation of extension to 15 degrees for the 
next higher 20 percent evaluation.  In each of the VA 
examinations discussed above, there was no finding of any 
form of recurrent subluxation or lateral instability of the 
knees sufficient to warrant even a 10 percent evaluation for 
slight instability.  No examination on file finds that the 
veteran has dislocated semilunar cartilage with frequent 
episodes of locking of the knee joint with pain and chronic 
effusion or swelling.  Indeed, the orthoscopic surgeries have 
successfully removed foreign materials and the veteran 
specifically reported upon multiple examinations that he did 
not have locking of the knee joint.  There is also no 
evidence of nonunion or malunion of the tibia and fibula with 
moderate knee disability sufficient for a 20 percent 
evaluation.  Finally, the VA examinations on file do not 
reveal that the veteran has significant episodes of flare-ups 
or significant additional loss of range of motion on use to 
warrant an additional evaluation for functional loss.  The 
examinations clearly report that the veteran does not have 
functional loss from chronic weakness, fatigability, 
incoordination, swelling, deformity or atrophy of disuse.  

The Board does note that in the September 1997 VA examination 
the VA physician specifically noted a disuse muscle atrophy 
of the quadriceps bilaterally.  However, at no time in any of 
the remaining clinical evidence on file has any muscle 
atrophy or wasting been noted or documented.  To the 
contrary, the veteran's lower extremity muscle strength has 
been noted as 5/5 bilaterally and the circumference 
measurements of the thighs and knees are identical or nearly 
identical on each subsequent examination.  The currently 
assigned 10 percent evaluation is warranted for tendonitis 
with some loss of range of motion with pain on movement with 
slight crepitus.  The criteria for the next higher 20 percent 
evaluation for the right knee is not met or more nearly 
approximated under any of the other diagnostic codes for 
evaluation of the knee.  Finally, the evidence consistently 
refers to all postoperative scarring as well healed, 
nontender, and nondisabling, so no additional award for 
scarring is warranted  

For the veteran's postoperative left knee patellar arthritis, 
the Board find that a preponderance of the evidence is 
against an evaluation in excess of 10 percent at all times 
during the pendency of the appeal.  With the exception of the 
temporary total rating following surgery, the VA examinations 
on file during the pendency of the appeal uniformly reveal 
that the veteran does not have a compensable loss of range of 
motion.  In none of the examination reports discussed above 
does the veteran have either limitation of flexion to 
30 degrees or limitation of extension to 15 degrees for the 
next higher 20 percent evaluation.  In each of the VA 
examinations discussed above, there was no finding of any 
form of recurrent subluxation or lateral instability of the 
knees sufficient to warrant even a 10 percent evaluation for 
slight instability.  No examination on file finds that the 
veteran has dislocated semilunar cartilage, with frequent 
episodes of locking of the knee joint with pain and chronic 
effusion or swelling.  Indeed, the orthoscopic surgeries have 
successfully removed foreign materials and the veteran 
specifically reported upon multiple examinations that he did 
not have locking of the knee joint.  There is also no 
evidence of nonunion or malunion of the tibia and fibula with 
moderate knee disability sufficient for a 20 percent 
evaluation.  Finally, the VA examinations on file do not 
reveal that the veteran has significant episodes of flare-ups 
or significant additional loss of range of motion on use to 
warrant an additional evaluation for functional loss.  The 
examinations clearly report that the veteran does not have 
functional loss from chronic weakness, fatigability, 
incoordination, swelling, deformity or atrophy of disuse.  

The currently assigned 10 percent evaluation is warranted for 
mild arthritis with some loss of range of motion with pain on 
movement with slight crepitus.  The criteria for the next 
higher 20 percent evaluation for the left knee is not met or 
more nearly approximated under any of the other diagnostic 
codes for evaluation of the  knee.  Finally, the evidence 
consistently refers to all postoperative scarring as well 
healed, nontender, and nondisabling, so no additional award 
for scarring is warranted  

The veteran has continued to be gainfully employed in a job 
which reportedly requires that he stand and walk for a 
considerable portion of the day at all times during the 
pendency of this appeal.  Although the veteran reports 
becoming more symptomatic toward the end of each workweek, he 
also reports being able to recuperate over the weekend.  
Although he has reported taking occasional days off as a 
result of knee problems, there is not significant evidence 
showing loss of work attributable to either or both of the 
veteran's service-connected knee problems.  Although the 
veteran has clearly had multiple surgical treatments for each 
knee, these have mostly been arthroscopic in nature and these 
surgeries have clearly resulted in an improvement in the 
veteran's overall knee disability with removal of cyst, 
synovitis, and other degenerative materials and a general 
cleaning and maintenance of the knee joints themselves.  This 
is, of course, to the veteran's benefit.  For these reasons 
and bases, the Board finds that a preponderance of the 
evidence is against an increased evaluation for either of the 
veteran's knees.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
right knee patellar tendinitis is denied.

Entitlement to an evaluation in excess of 10 percent for left 
knee patellar arthritis is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


